DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, it is unclear how a port (a void) can be removed by machining.  A void or opening is already the absence of outer shell in a particular location and so it cannot be further removed, especially by machining.  The arguments seem to take the position that covering the void previously defined by the port is a machining process, but this is an assembly process, not a machining process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Mattia (US 3,560,349) and Anderson (US 2,315,574).
As to claims 17, 18, and 23, Semmes teaches a method for fabricating an encased (page 2, lines 6-7) polymeric article (page 2, lines 73-74) comprising providing an outer metallic shell (page 2, lines 30-31) and molding a solid phenolic polymeric material by pouring into the shell (page 3, line 1).  The pouring inherently or obviously occurs through a port formed in the outer shell and produces an encapsulated polymeric article.
Semmes is silent to (a) the steps of providing a mandrel, shaping an outer shell on the mandrel (by electroforming in claim 18) formed from nickel, cobalt, copper, or an alloy containing at least 50 wt.% of these elements, and removing the mandrel from the outer shell, wherein the port is introduced into the outer shell after formation, and (b) removing the port by another process.
Regarding (a), Mattia teaches forming a metallic shell by providing a mandrel (10) in the desired shape, electroforming an outer shell of nickel (2:63-3:15) on the mandrel, and removing the mandrel from the outer shell (3:17-19) to provide a metal article (3:19).  Since the port is not present until items 30, 28, 18, and 26 are removed from the electroformed shell, the port is introduced after formation of the shell.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Mattia into Semmes because Semmes teaches/suggests “any suitable manner of forming” (page 2, lines 125-128) a hollow metal propeller blades having “a relatively thin cross section” (page 2, lines 30-31), and Mattia provides a manner of forming a “relatively uniform and thin” hollow metallic shell that one would of ordinary skill in the art would recognize as within the teaching/suggestion of Semmes.

As to claim 22, Semmes teaches a phenolic (page 2, line 131 to page 3, line 2) which would obviously or inherently be a thermoset.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Mattia (US 3,560,349) and Anderson (US 2,315,574), and further in view of Sauers (US 3,959,433).  Semmes, Mattia, and Anderson teach the subject matter of claim 17 above under 35 U.S.C. 103.
As to claims 19 and 20, Semmes and Mattia are silent to injection and compression molding.  However, Sauers teaches a process for injection of phenolic resin (2:53-68) similar to that of Semmes.  Since the Sauers process maintains pressure during curing of the injected material (2:66-68), it also provides a compression molding process.  It would have been prima facie obvious to incorporate the Sauers injection and pressurized curing into the modified Semmes process as an improvement on the pouring of Semmes that would provide the expected .

Claims 17, 18, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Morales (US 6,346,030) and Anderson (US 2,315,574).
As to claims 17, 18, and 23, Semmes teaches a method for fabricating an encased (page 2, lines 6-7) polymeric article (page 2, lines 73-74) comprising providing an outer metallic shell (page 2, lines 30-31) and molding a solid phenolic polymeric material by pouring into the shell (page 3, line 1).  The pouring inherently or obviously occurs through a port formed in the outer shell and produces an encapsulated polymeric article.
Semmes is silent to (a) the steps of providing a mandrel, shaping an outer shell on the mandrel (by electroforming in claim 18) formed from nickel, cobalt, copper, or an alloy containing at least 50 wt.% of these elements, and removing the mandrel from the outer shell, and (b) removing the port by another process.
Regarding (a), Morales teaches forming a metallic shell by providing a mandrel (30) in the desired shape, electroplating/electroforming an outer shell of nickel (Fig. 4, item 40; 6:52-53) on the mandrel, and removing the mandrel from the outer shell (6:65-7:22) to provide a metal article with an opening therein (7:26-31).  Since the port is introduced after the outer shell is formed (7:26-27), the amended feature is inherently met by Morales.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to incorporate these features from Morales into Semmes because Semmes teaches/suggests “any suitable manner of forming” (page 2, lines 125-128) a hollow metal article having “a relatively thin cross section” (page 2, 
Regarding (b), Anderson teaches removing a port in a propeller by another process comprising placing a plug in the end of a propeller blade in preparing the propeller for use (page 2, left column, lines 45-59).  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Anderson into the modified Semmes process because Semmes teaches a propeller (Fig. 1) mounted to a hub (3), and Anderson provides a mounting configuration for mounting a propeller to a hub (page, 1, left column, lines 49-55) within the scope of the teaching/suggestion of Semmes.  Alternatively, it would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate these features from Anderson into the modified Semmes process as an obvious interchangeable substitute hub mounting configuration for that already taught by Semmes.
As to claim 22, Semmes teaches a phenolic (page 2, line 131 to page 3, line 2) which would obviously or inherently be a thermoset.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semmes (US 1,843,886) in view of Morales (US 6,346,030) and Anderson (US 2,315,574), and further in view of Sauers (US 3,959,433).  Semmes, Morales, and Anderson teach the subject matter of claim 17 above under 35 U.S.C. 103.
As to claims 19 and 20, Semmes, Morales, and Anderson are silent to injection and compression molding.  However, Sauers teaches a process for injection of phenolic resin (2:53-68) similar to that of Semmes.  Since the Sauers process maintains pressure during curing of the injected material (2:66-68), it also provides a compression molding process.  It would have been .

Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive or are moot in view of the revised rejection above. The arguments appear to be on the grounds that the cited art fails to teach or suggest removing the port by machining or another process.
First, the Examiner maintains the view that a port cannot be removed by machining.  One cannot machine (remove) extra material onto an article to cover a port.  Second, in the revised Anderson demonstrates above that a plug is part of a conventional arrangement for mounting a propeller on a hub.  Since Semmes provides a propeller and Anderson provides an mounting arrangement that would be obvious for use with the Semmes propeller, the Examiner maintains that the claim is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742